United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 15, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-10477
                           Summary Calendar


UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

CORNELIO BANDA

                       Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 6:05-CR-40-2
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Cornelio Banda appeals his sentence following his conviction

for conspiracy to distribute and possess with intent to

distribute more than 500 grams of methamphetamine and possession

with intent to distribute less than 50 grams of methamphetamine,

in violation of 21 U.S.C. §§ 841(a)(1), 846.    He argues that the

district court erroneously calculated the drug quantity

attributable to him when determining his guideline range.

     We review the district court’s application of the Sentencing

Guidelines de novo and its factual findings for clear error.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10477
                                 -2-

United States v. Caldwell, 448 F.3d 287, 290 (5th Cir. 2006).

The district court’s calculation of drug quantity is a factual

finding that is entitled to considerable deference and is

reviewed for clear error.    United States v. Betancourt, 422 F.3d

240, 246 (5th Cir. 2005).   “A factual finding is not clearly

erroneous as long as it is plausible in light of the record as a

whole.”   Id. (internal quotation and citation omitted).

     Testimony at trial showed that Banda was involved in

numerous drug transactions as both a supplier and receiver of

methamphetamine.   For example, Banda supplied drugs to Michael

Fletcher weekly from March 2004 to June 2004 in varying amounts.

Banda concedes that a conservative estimate of one ounce per week

would equate to one pound of methamphetamine.     He also supplied

drugs to Fletcher on four or five subsequent occasions in amounts

of one to two ounces.   Banda was connected to at least two other

transactions involving pound quantities, was involved in multiple

transactions of lesser amounts, and engaged in bartering his dogs

for drugs.   The district court is permitted to make reasonable

estimates of drug quantities and may make reasonable inferences

from the facts.    Betancourt, 422 F.3d at 246.   In light of this

and the wide latitude afforded the district court’s findings, the

district court’s conclusion that Banda was involved with at least

1.5 kilograms of methamphetamine was not clearly erroneous based

on the record as a whole.    See id.
                           No. 06-10477
                                -3-

     Banda also argues that the district court’s determination of

facts relevant to determining the guideline range violates his

Sixth Amendment rights and Apprendi v. New Jersey, 530 U.S. 466

(2000).   Banda correctly concedes that this argument is

foreclosed.   See United States v. Mares, 402 F.3d 511, 518-19

(5th Cir. 2005).

     AFFIRMED.